UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [ ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended OR [X]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 1, 2011 to December 31, 2011 Commission file number0-17196 MGP Ingredients, Inc. (Exact Name of Registrant as Specified in Its Charter) Kansas 48-0531200 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 Commercial Street, Box 130, Atchison, Kansas 66002 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(913) 367-1480 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, no par value NASDAQ Global Select market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to their Form 10-K.[X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer, “large accelerated filer” and smaller company: in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filerXNon-accelerated filerSmaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The aggregate market value of common equity held by non-affiliates, computed by reference to the last sales price as reported by NASDAQ on June 30, 2011, was $104,215,230. The number of shares of the registrant’s common stock outstanding as of February 29, 2012 was 18,115,965. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated herein by reference: Portions of the MGP Ingredients, Inc. Proxy Statement for the Annual Meeting of Stockholders to be held on May 31, 2012 are incorporated by reference into Part III of this report to the extent set forth herein. CONTENTS PAGE Forward Looking Statements iii Method of Presentation iii Available Information iii PART I 1 Item 1. Business 2 General Information 2 Transition Period and Recent Developments 4 Financial Information About Segments 4 Business Strategy 6 Product Sales 6 Distillery Products Segment 9 Ingredient Solutions Segment 12 Other Segment 12 Patents 12 Research and Development 12 Seasonality 12 Transportation 12 Raw Materials 13 Energy 14 Employees 14 Regulation 14 Joint Ventures 15 Executive Officers of the Registrant 17 Item 1A. Risk Factors 20 Item 1B. Unresolved Staff Comments 27 Item 2. Properties 28 Item 3. Legal Proceedings 29 Item 4.
